DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	Citation Numbers 6,8,9 of the Foreign Patent Documents listed in the information disclosure statement filed 6/8/2021 have not been considered because it appears these references are not in the same field of endeavor.  However; parent application 16/088193 instead has the same citation numbers with country code WO, instead of JP.  This appears to be a typographical error; therefore, Citation Numbers 6,8,9 of the Foreign Patent Documents will be interpreted to have country code WO rather than JP.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
2.	Claims 5,7 are objected to because each claim recites “the planetary gear set”; however, there is only antecedent basis for a “planetary gear arrangement” in claim 1.  For the purposes of this Action, the planetary gear set will be interpreted to be the planetary gear arrangement; however, appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-12,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann USP 9,039,559 in view of Guillemard FR 2864191.
	Gassmann discloses, regarding claim 8, a method of driving an electric drive axle for a motor vehicle (fig.4) having a fixed ratio planetary gear arrangement, comprising:
	driving an output shaft (see unlabeled shaft connected to gear 10) of an electric motor (3);

	during a first mode, selectively grounding a portion (19) of the planetary gear arrangement via a first clutch (42) (see fig.4, C8/L22-37);
	during a second mode, employing a direct drive mode, wherein the first clutch is not engaged (C8/L38-49); 
	wherein the sun gear (20) is drivingly connected to the output shaft (the output shaft is drivingly connected to the sun gear via the gear arrangement shown in fig.4);
	wherein the carrier (22) is in driving engagement with a differential case (26) housing a differential gear arrangement.
	Gassmann does not expressly disclose the remaining limitations of the claims.
	Guillemard teaches driving a bevel pinion gear (10) via an output shaft (1) of the electric motor (100).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to drive a bevel pinion gear via the output shaft of the electric motor, as taught by Guillemard, in the method of Gassmann, wherein the combination yields the sun gear drivingly connected to the bevel pinion gear, for the purpose of providing an arrangement that is cost effective and simple to control high and low speeds when the electric motor is perpendicular to the axle.
	Gassmann further discloses, regarding claim 9, wherein the first clutch (42) connects the ring gear (19) to a stationary member (housing portion 14) of the electric drive axle.

	Regarding claim 11, further comprising a differential unit drivingly engaged with two axle half shafts (5,6) and wherein the electric motor (3) is positioned transversely to the axle half shafts (see at least fig.5).
	Regarding claim 12, wherein the planetary gear arrangement is a reducing planetary gear arrangement (see at least C7/L26-48).
Gassmann discloses, regarding claim 16, a method of driving an electric drive axle for a motor vehicle (fig.4) having a fixed ratio planetary gear arrangement, comprising:
	driving an output shaft (see unlabeled shaft connected to gear 10) of an electric motor (3);
	driving the planetary gear arrangement (8) via the bevel pinion gear, wherein the planetary gear arrangement comprises a sun gear (20), a ring gear (19), and a carrier (22) connecting the sun gear and the ring gear;
	during a first mode, selectively grounding a portion (19) of the planetary gear arrangement via a first clutch (42) (see fig.4, C8/L22-37);
	during a second mode, employing a direct drive mode, wherein the first clutch is not engaged (C8/L38-49); 
	wherein the ring gear (19) is drivingly connected to the output shaft (the output shaft is drivingly connected to the ring gear via the gear arrangement shown in fig.4);
	wherein the carrier (22) is in driving engagement with a differential case (26) housing a differential gear arrangement.

	Guillemard teaches driving a bevel pinion gear (10) via an output shaft (1) of the electric motor (100).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to drive a bevel pinion gear via the output shaft of the electric motor, as taught by Guillemard, in the method of Gassmann, wherein the combination yields the ring gear drivingly connected to the bevel pinion gear, for the purpose of providing an arrangement that is cost effective and simple to control high and low speeds when the electric motor is perpendicular to the axle.
	Gassmann further discloses, regarding claim 17, wherein the first clutch (42) connects the sun gear (20) to a stationary member (housing portion 14) of the electric drive axle (via gear 22).
	Regarding claim 18, wherein the planetary gear arrangement is a reducing planetary gear arrangement (see at least C7/L26-48).

Allowable Subject Matter
6.	Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not expressly disclose or fairly teach at least “a second clutch selectively operable to connect the sun gear to a second stationary member of the electric drive axle, wherein the electric drive axle is configured to operate .
7.	Claims 13-15,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        2/25/2022